White, Presiding Judge.
Under the statutory definition of what is meant by the expression, “coupled with ability to commit ” an assault, it is provided by the latter clause of sub-division 3, Article 489, of the Penal Code, that the “ use of any dangerous weapon, or the semblance thereof, in an angry or threatening manner, with intent to alarm another, and under circumstances calculated to effect that object, comes within the meaning of an assault.”
Appellant and Banty had an angry altercation—were about to fight. Appellant had a drawn knife in his hand, a deadly weapon, and said he would cut Banty. Such action on his part was “calculated” to alarm Banty, even if it did not. It is further shown by the evidence that the appellant’s friends interposed and took hold of him to prevent him from making the assault. We are of opinion the facts warrant a conviction for aggravated assault under the provisions of our code, and the judgment is affirmed.

Affirmed.